Title: To George Washington from Tench Tilghman, 14 May 1785
From: Tilghman, Tench
To: Washington, George



Sir
Baltimore [Md.] 14th May 1785.

I am desired by Mr Hollyday to transmit the inclosed to you, and to request the favor of an answer thro’ my hands. He has communicated the contents of his letter to me—That the Lady in question is the youngest Daughter of the late Capt. William Anderson of London, is well known to me and to many others; but if more regular proofs, than the bare assertions of Individuals, should be necessary to justify you in the payment of Colo. Collville’s Legacy to Miss Harriet Rebecca Anderson, you will be pleased only to point out, to Mr Hollyday, the form you

would wish, and it will be complied with—The imprudence of a Brother, lately dead, has reduced the poor young Lady, now the last of her family, from affluence to intire dependance: so that what in time of her better fortunes was scarcely thought of by her, has now become an object of consequence.
I have almost the daily satisfaction of hearing by one or other of your (I fear too numerous) Visitors, of the health of Mrs Washington and yourself—Give me leave to assure you nothing affords me greater pleasure—Mrs Tilghman is upon a visit to her Friends upon the Eastern shore. I can safely take the freedom of joining her Respects to those of Dear Sir Your faithful and Affect: Hble Servt

Tench Tilghman

